 

EXHIBIT 10.6

 



form of Restrictive Covenant AGREEMENT TO



ACCOMPANY RESTRICTED STOCK UNIT (“rsu”) AWARD

 

This Restrictive Covenant Agreement to Accompany Restricted Stock Award (this
“Agreement”) is made as of November 20, 2015 by and between Beacon Roofing
Supply, Inc. and Beacon Sales Acquisition, Inc., both Delaware corporations
(collectively, “Beacon”) and [Insert Name] (“Employee”).

 

R E C I T A L S

 

A. Beacon has made an award of Restricted Stock Units (“RSU”) to Employee
pursuant to an RSU agreement executed by Employee concurrently herewith.
Employee will receive substantial monetary benefits as a result of the RSU
award.

 

B. Beacon is engaged in the business of the sale and distribution of exterior
building materials including: i) residential and/or commercial roofing,
including but not limited to shingles (all types including but not limited to
asphalt, wood, synthetic), built-up, modified, EPDM, TPO/PVC, low-slope
commercial, (ii) siding, (iii) windows, (iv) skylights, (v) doors, (vi) decking
and railings, (vii) waterproofing, (viii) building insulation (rigid, foam,
rolled), (ix) asphalt, (x) roof coatings and adhesives specially designed for
and marketed to the roofing contractor industry, (xi) metal roofing, (xii)
plywood, (xiii) millwork, (xiv) synthetic stone and stucco, (xv) drywall, (xvi)
lumber, and (xvii) moldings (the “Business”).

 

C. As a senior executive employee of Beacon and a member of Beacon’s Executive
Committee (“EC”), Employee has knowledge of trade secrets and other non-public
confidential business information regarding the entirety of the Business.

 

D. Beacon would not have made the RSU grant to Employee without Employee
entering into this Agreement.

 

A G R E E M E N T S

 

Therefore, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties agree as follows:

 

1.Adoption of Recitals. The parties hereto adopt the foregoing Recitals and
agree and affirm that construction of this Agreement shall be guided thereby.

 

2.Definitions. The following terms shall have the meanings herein specified:

 

(a)“Affiliate” of any Person means another Person that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such first Person. As used herein, “control” means the
possession, direct or indirect, of the power to direct or cause the direction of
the management and policies of a Person, whether through the ownership of voting
securities or equity interests, by contract or otherwise.

 

(b)“Business Associate” means any employee, contractor, subcontractor,
representative, consultant or agent of Beacon or any of their subsidiaries who
has acted in such capacity at any time within the twelve (12) month period
immediately preceding the date of hire, recruitment, solicitation, or retention.

 



 

 

 

(c)“Competing Products” means any product or service, in existence or under
development, which is of the same type as, which competes with, or which is
intended to compete with or displace in the market, any of the products or
services provided or sold (or contemplated to be provided or sold) by Beacon,
including any of the following products: (i) residential and/or commercial
roofing, including but not limited to shingles (all types including but not
limited to asphalt, wood, synthetic), built-up, modified, EPDM, TPO/PVC,
low-slope commercial, (ii) siding, (iii) windows, (iv) skylights, (v) doors,
(vi) decking and railings, (vii) waterproofing, (viii) building insulation
(rigid, foam, rolled), (ix) asphalt, (x) roof coatings and adhesives specially
designed for and marketed to the roofing contractor industry, (xi) metal
roofing, (xii) plywood, (xiii) millwork, (xiv) synthetic stone and stucco, (xv)
drywall, (xvi) lumber, and (xvii) moldings.

 

(d)“Confidential Information” means information regarding the Business or Beacon
Group that has not been disclosed by Beacon to the public and is not known to
the general public, and which shall include, but not be limited to, the
following with respect to the Business or Beacon Group: (i) information
regarding operations, assets, liabilities or financial condition; (ii)
information regarding bidding, quotations, price, sales, merchandising,
marketing and promotions (including marketing strategies and concepts),
advertising campaigns, capital expenditures, costs, joint ventures, business
alliances, products, services or purchasing; (iii) information regarding the
terms, conditions and employment relationship Beacon has with employees,
including, non-public information regarding their monetary compensation,
benefits and employee personnel files; (iv) information regarding the terms,
conditions and relationship Beacon has with Business Associates (other than
employees), including their identities, responsibilities, qualifications,
benefits, compensation and files; (v) customer lists, databases and other
information related to current or prospective customers, including information
regarding their identities, contact persons and purchasing patterns;
(vi) information regarding current or prospective vendors, suppliers,
distributors or other business partners; (vii) forecasts, projections, budgets
and business plans; (viii) information regarding the planned or pending
acquisitions, divestitures or other business combinations; (ix) technical
information, models, know-how, protocols, discoveries, techniques, processes,
business methods, trade secrets and proprietary information; and (x)
contemplated website designs, website content, domain names, data bases,
internet hyperlinks, internet banners and internet search engine listings.
Notwithstanding the foregoing, Confidential Information shall be treated as such
under this Agreement unless and until it becomes generally known to the public
through no act or fault of Employee, is independently developed without
reference to the Confidential Information or is disclosed by someone who is not
in breach of any duty of confidentiality.

 

(e)“Customer” means any Person who is a customer of the Beacon Group during the
Restriction Period or has been a customer of the Beacon Group or any subsidiary
or predecessor of the Beacon Group within the twelve (12) months immediately
prior to the beginning of the Restriction Period.

 

(f)To “engage” in a business means (i) to render services in (or with respect
to) the Territory for that business, or (ii) to own, manage, operate or control
(or participate in the ownership, management, operation or control of) an
enterprise engaged in that business in (or with respect to) the Territory.

 



 -2- 

 

 

(g)“Person” means any individual, trustee, firm, corporation, partnership,
limited liability company, joint venture, bank, government entity, trust or
other organization or entity.

 

(h)“Beacon Group” means Beacon and its Affiliates.

 

(i)“Restriction Period” means 12 months from Employee’s last day of employment
with Beacon but only if Employee’s employment terminates because Employee
resigned from Beacon or was terminated for “Cause.” For purposes of this
Agreement, “Cause” shall mean: (i) Employee’s gross negligence or willful
misconduct in the performance of Employee’s duties, (ii) any act of fraud or
embezzlement by Employee against the Beacon Group, other wrongful taking by
Employee of money or other assets of the Beacon Group for Employee’s personal
use, self-dealing by Employee directly or indirectly involving the Beacon Group,
or Employee’s conviction for (or plea of nolo contendre or the like with respect
to) any felony; (iii) Employee’s dissemination of Confidential Information in
violation of Section 5.

 

(j)“Solicit” means to encourage or induce, or to take any action that is
intended or calculated to encourage or induce, which has the effect of
encouraging or inducing, or which is reasonably likely to result in
encouragement or inducement.

 

(k)“Territory” means any state in the United States of America and any province
in Canada where the Beacon Group conducts business.

 

3.Inducement; Additional Consideration. As an inducement for Beacon to make the
grant of RSUs, Employee agrees to the covenants and restrictions contained
herein. Employee acknowledges and agrees that as an executive of Beacon,
Employee has had contact with, and Confidential Information about customers of
the Business and Business Associates, in each case as of the date of this
Agreement.

 

4.Restrictive Covenants. Employee agrees that, from and after the date hereof
and continuing through the Restriction Period, Employee shall not, and shall
cause its Affiliates to not, do any one or more of the following, directly or
indirectly:

 

(a)engage, participate or prepare to engage or participate, anywhere in the
Territory, as an employee, partner, member, shareholder, independent contractor,
employee, consultant, agent, lender, lessor, advisor or (without limitation by
the specific enumeration of the foregoing) otherwise in the Business;

 

(b)Solicit, attempt to Solicit, or assist anyone else to Solicit, any Person who
is or has been a Customer to (i) cease doing business with any member of the
Beacon Group, (ii) alter or limit its business relationship with any member of
the Beacon Group, or (iii) purchase, other than from a member of the Beacon
Group, any Competing Products;

 

(c)Solicit, attempt to Solicit, or assist anyone else to Solicit, any Person who
is or has been a supplier, contractor, subcontractor, dealer, distributor,
licensor, licensee, lessor or any other business relation of the Beacon Group or
any subsidiary or predecessor of the Beacon Group within the twelve (12) months
immediately prior to the date hereof to (i) cease doing business with any member
of the Beacon Group or (ii) alter or limit its business relationship with any
member of the Beacon Group;

 



 -3- 

 

 

(d)market, promote, sell, offer to sell, or provide any Competing Products to
any Customer, or prepare to or assist anyone else to do so;

 

(e)Solicit, attempt to Solicit, or assist anyone else to Solicit any Business
Associate to terminate, restrict or hinder his, her or its association with any
member of the Beacon Group; or

 

(f)recruit, interview, Solicit, hire or otherwise retain the services of any
Business Associate, whether on a full-time basis, part-time basis or otherwise
and whether as an employee, officer, director, independent contractor,
consultant, advisor, agent or in another capacity, or assist anyone else to do
so if such action would restrict, hinder or terminate such Business Associate’s
activities for and on behalf of any member of the Beacon Group.

 

5.Protection of Confidential Information.

 

(a)Employee agrees that, during the Restriction Period: (i) Employee shall (and
shall cause Employee’s Affiliates to) maintain all Confidential Information in
strict confidence, (ii) Employee shall not (and shall cause Employee’s
Affiliates not to) disclose any Confidential Information to anyone outside of
the Beacon Group, and (iii) Employee shall not (and shall cause Employee’s
Affiliates not to) use any Confidential Information for Employee’s own benefit
or the benefit of any third party.

 

(b)Notwithstanding the foregoing, if any given item(s) of Confidential
Information would be entitled to protection against misappropriation, use,
disclosure or other conduct for a period of time longer that the Restriction
Period under any applicable trade secrets statute or other applicable law, then
the protections hereunder shall, as to such item(s) of Confidential Information,
extend for such longer period of time pursuant to applicable law, and the
foregoing provisions shall not be deemed in any way to reduce, limit or waive
any such protections that may be applicable to such Confidential Information
under applicable law.

 

(c)Nothing in this Agreement, however, shall prohibit any Person from using or
disclosing Confidential Information to the extent required by law or as
reasonably required in connection with a dispute concerning the terms of this
Agreement. If Employee is required by law to disclose any Confidential
Information, then Employee shall (i) provide Beacon with prompt notice before
such disclosure in order that Beacon may attempt to obtain a protective order or
other assurance that confidential treatment will be accorded such information
and (ii) cooperate with Beacon in attempting to obtain such order or assurance.
Nothing herein shall prohibit any Person from using or disclosing any
Confidential Information while employed by any member of the Beacon Group (or
otherwise retained to provide services for any member of the Beacon Group) in
furtherance of his duties to Beacon Group.

 



 -4- 

 

 

6.Non-Disparagement. During the Restriction Period, Employee shall not, directly
or indirectly, make (or cause to be made) to any Person any disparaging,
derogatory or other negative or false statement about any member of the Beacon
Group (including its products, services, policies, practices, operations,
employees, sales representatives, agents, officers, members, managers, partners
or directors).

 

7.Non-Endorsement. During the Restriction Period, without Beacon’s consent or in
the course of duties for Beacon, Employee shall not, directly or indirectly,
make (or cause to be made) to any Person any endorsement or other commercially
supportive statement about any Person engaged in whole or in part in the
Business (including any such Person’s products, services, equipment, suppliers,
policies, practices, operations, employees, sales representatives, independent
contractors, licensees, advisors, agents, officers, directors, shareholders,
members, managers, partners, subsidiaries or other Affiliates), including any
endorsement or statement made in support of a Competing Product.

 

8.Passive Investments. Nothing contained in this Agreement shall restrict
Employee from, directly or indirectly, owning, as a passive investment, two
percent (2%) or less of the equity securities of any Person in competition with
a member of the Beacon Group, which securities are listed on any national
securities exchange or authorized for quotation on the Automated Quotations
System of the National Association of Securities Dealers, Inc., as long as
Employee has no other business relationship, direct or indirect, with the issuer
of such securities.

 

9.Scope of Covenants. Employee is entering into this Agreement in connection
with the receipt of a RSU grant to which Employee is not otherwise entitled, and
Employee hereby acknowledges and agrees that the foregoing covenants and the
territorial, time and activity limitations set forth herein are commercially
reasonable and are properly required to protect Beacon, its Affiliates and their
respective businesses, and to accord them the benefit of their bargain. If any
such territorial, time or activity limitation is determined to be unreasonable
by a court or other tribunal, the parties agree to the modification and/or
reduction of such territorial, time or activity limitations (including the
imposition of such a limitation if it is missing) to such an area, period or
scope of activity as said court or tribunal shall deem reasonable under the
circumstances. Also, if Beacon seeks partial enforcement of Sections 4-7 as to a
lesser territory, time or scope of activity, then Beacon shall be entitled to
such reasonable partial enforcement. If such reduction or (if Beacon seeks
partial enforcement) such partial enforcement is not possible, then the
unenforceable provision or portion thereof shall be severed as provided in
Section 10.

 

10.Severability. Subject to Section 9, if any provision of this Agreement or
portion thereof is determined by a court or other tribunal to be wholly or
partially unenforceable in any jurisdiction, then (for purposes of such
jurisdiction) such provision or portion thereof shall be struck from the
remainder of this Agreement, which shall remain in full force and effect.
Without limitation of the foregoing: (a) any one or more of clauses (a), (b),
(c), (d), (e) or (f) of Section 4 may be so severed from the remainder of this
Agreement; (b) any one or more of Sections 4-7 may be so severed from the
remainder of this Agreement; (c) the Territory shall be construed as if each
state therein and each county within each such state were listed in a separate
clause which may be so severed; and (d) the Restriction Period shall be
construed as if each month therein were listed in a separate clause which may be
so severed. In the event Employee violates any obligation contained in this
Agreement, the time period provided for with respect to such obligation shall be
tolled (i.e., shall not run) as to Employee for so long as he is in breach
thereof.

 



 -5- 

 

 

11.Remedies. The remedies of each party hereunder shall be cumulative and
concurrent, and may be pursued singularly, successively, or together, in such
party’s sole discretion. Employee agrees that any violation of Sections 4-7
would cause irreparable harm to Beacon and its Affiliates. Without limitation of
the generality of the foregoing, if Employee violates any provision of Sections
4-7, then Beacon shall be entitled, in addition to any other remedies that it
may have, to specific, injunctive or other equitable relief (without the
requirement of posting of a bond or other security) in order to enforce such
provision.

 

12.Notices. All notices required or permitted to be given hereunder shall be in
writing and may be delivered by hand, by nationally recognized private courier,
or by United States mail. Notices delivered by mail shall be treated as given
three (3) business days after being deposited in the United States mail, postage
prepaid, registered or certified mail. Notices delivered by hand, or by
nationally recognized private carrier shall be treated as given on the date of
receipt; except that a notice delivered by facsimile shall only be effective if
such notice is also given by hand or by private carrier, or deposited in the
United states mail, postage prepaid, registered or certified mail, on or before
two (2) business days following its delivery by facsimile. All notices shall be
addressed as follows: (a) if to Employee, addressed to 42 Lafayette Avenue,
Hingham, MA 02043, and (b) if to Beacon, addressed to Beacon Roofing Supply,
Inc., 5244 River Road, Second Floor, Bethesda, Maryland 20816, Attention: Ross
D. Cooper; or (c) to such other respective addresses or addressees as may be
designated by notice given in accordance with the provisions of this Section 12.

 

13.Entire Agreement. This Agreement represents the entire understanding and
agreement of the parties hereto with respect to the subject matter hereof,
supersedes all prior negotiations between such parties, and cannot be amended,
supplemented or changed orally but only as provided in Section 19 or by an
agreement in writing signed by the party or parties against whom enforcement is
sought and making specific reference to this Agreement.

 

14.Waiver. Except as otherwise provided in this Agreement, any failure of any
party to comply with any obligation, covenant, agreement or condition herein may
be waived by the party entitled to the benefits thereof only by a written
instrument signed by the party granting such waiver, but such waiver or failure
to insist upon strict compliance with such obligation, covenant, agreement or
condition will not operate as a waiver of, or estoppel with respect to, any
subsequent or other failure.

 

15.Governing Law. The interpretation and construction of this Agreement, and all
matters relating hereto, will be governed by the laws of the State of Delaware
applicable to contracts made and to be performed entirely within the State of
Delaware without giving effect to any conflict of law provisions thereof.

 

16.WAIVER OF JURY TRIAL. The Parties Hereto Hereby Irrevocably Waive Their
Respective Rights to Trial by Jury of Any Cause of Action, Claim, Counterclaim
or Cross-Complaint in Any Action or Other Proceeding brought by Any Party Hereto
Against Any Other Party or Parties Hereto with respect to Any Matter arising out
of, or in Any Way Connected with or Related to, This Agreement or Any Portion
Thereof, Whether Based upon Contractual, Statutory, Tortious or Other Theories
of Liability. Each Party Represents that It Has Consulted with Counsel Regarding
the Meaning and Effect of the Foregoing Waiver of Its Right to a Jury Trial.

 



 -6- 

 

 

17.Binding Effect. This Agreement shall inure to the benefit of and be binding
upon the parties hereto, and their successors and permitted assigns. Nothing in
this Agreement, express or implied, is intended to confer on any Person other
than the parties hereto, and their respective successors and permitted assigns
any rights, remedies, obligations or liabilities under or by reason of this
Agreement.

 

18.Assignment. This Agreement may not be transferred, assigned, pledged or
hypothecated by any party without the prior written consent of the other party,
except that Beacon may assign all or a portion of its rights and obligations
under this Agreement, to (a) one or more Affiliates, (b) any subsequent buyer of
Beacon or any material portion of its assets (whether such sale is structured as
a sale of stock, a sale of assets, a merger or otherwise) and (c) any lender
providing financing to Beacon or any of its Affiliates and any such lender may
exercise all of the rights and remedies of Beacon hereunder; provided, however,
that no such assignment shall relieve Beacon of its obligations under this
Agreement.

 

19.Amendments. This Agreement shall not be modified or amended except pursuant
to an instrument in writing executed and delivered on behalf of each of the
parties hereto.

 

20.Section Headings. The Section headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

 

21.Counterparts; Electronic Signatures. This Agreement may be executed in
separate counterparts, each of which is deemed to be an original, and all of
which taken together constitute one and the same agreement. Execution and
delivery of this Agreement by electronic exchange bearing the copies of a
party’s signature shall constitute a valid and binding execution and delivery of
this Agreement by such party. Such electronic copies shall constitute
enforceable original documents.

 

22.Fees. In any action to enforce the terms of this Agreement or arising out of
this Agreement, the prevailing party shall be entitled to recover its fees and
costs, including reasonable attorney fees.

 

23.Interpretation. The words “hereof,” “herein” and “herewith” and words of
similar import will, unless otherwise stated, be construed to refer to this
Agreement as a whole and not to any particular provision of this Agreement, and
Section references are to the Sections of this Agreement unless otherwise
specified. Whenever the words “include,” “includes,” “including” or similar
expressions are used in this Agreement, they will be understood be followed by
the words “without limitation.” The words describing the singular number will
include the plural and vice versa, and words denoting any gender will include
all genders. The parties have participated jointly in the negotiation and
drafting of this Agreement. In the event of an ambiguity or question of intent
or interpretation arises, this Agreement will be construed as if drafted jointly
by the parties and no presumption or burden of proof will arise favoring or
disfavoring any party by virtue of the authorship of any provisions of this
Agreement.

 



 -7- 

 

 

IN WITNESS WHEREOF, the parties have executed this Restrictive Covenant
Agreement to Accompany Restricted Stock Award on the date first above written.

 

EMPLOYEE:

 

 

                                                         

 

 

 

 

BEACON:

 

 

Beacon Roofing Supply Inc.

BEACON SALES ACQUISITION, INC.

 

 

 

By:                                                                            

Name:

Title:

 

 

 

 

 

 

 

 

 

 -8- 

 



 

Executive Officers who have executed the above Restrictive Covenant Agreement
are as follows: Paul M. Isabella, Joseph M. Nowicki, and Ross D. Cooper.

 

 

 

 

 

 



 -9- 

